Citation Nr: 1421265	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than September 17, 2003, for the award of service connection for coronary artery disease, status-post aortic coronary bypass, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for coronary artery disease, status-post aortic coronary bypass, secondary to herbicide exposure, and assigned the same an effective date of September 17, 2003. The Veteran appealed. The RO in Houston, Texas, retains jurisdiction of the claims file. 

In September 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file in the Virtual VA paperless claims processing system. The VLJ agreed to hold the record open for sixty days to allow the Veteran time to supplement the record with additional evidence; however, to date, no such evidence has been received.

The VLJ who chairs a hearing must fulfill two duties, the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the Veteran's representative asserted that he had explained the pertinent laws and regulations governing the claim to the Veteran. The Veteran argued that the pertinent laws and regulations did not consider his prior medical history of coronary artery disease in the years preceding the effective date assigned upon the grant of service connection. The Veteran provided a recitation of his treatment history, and the VLJ questioned him as to his treatment locations and any possible outstanding records. Neither the Veteran nor his representative has asserted that VA failed to fulfill the duties required, nor have they identified any prejudice in the conduct of the hearing; and the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 


FINDINGS OF FACT

1. The Veteran's initial claim for service connection for coronary artery disease was filed at the RO on September 25, 2003. 

2. By an April 2011 rating decision, the RO granted service connection for coronary artery disease, status-post aortic coronary bypass, secondary to herbicide exposure, effective September 17, 2003. 

3. There was no informal or formal claim, or written intent to file a claim for service connection for coronary artery disease dated prior to September 25, 2003. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 17, 2003, for a grant of service connection for coronary artery disease, status-post aortic coronary bypass, secondary to herbicide exposure, have not been met. 38 U.S.C.A. §§ 5107(b), 5110(b)(1) (West 2002); 38 C.F.R. §§ 3.1, 3.307, 3.400(2)(ii), 3.816(c)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board observes that the Veteran's claim of entitlement to an earlier effective date for service connection for coronary artery disease is a downstream issue from the grant of service connection. Grantham v. Brown, 114 F.3d 1156 (1997). VA's General Counsel has held that no Veterans Claims Assistance Act of 2000 (VCAA) notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Relevant to the duty to assist, all identified and relevant treatment records have been obtained and considered. Thus, the Board finds that VA has fully satisfied the duty to assist. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.
Earlier Effective Date

Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). The payment start date is the "first day of the month following the effective date." 38 C.F.R. §§ 3.31, 3.401(b) (2013).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above. VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease." 38 C.F.R. § 3.816. The Veteran in the current appeal served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations. 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991. Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010. 75 Fed. Reg. 53, 202 (August 31, 2010). Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease. Id. Accordingly, the Board concludes that the Veteran in the current appeal is a "Nehmer class member" as defined in the law. 
Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law. 38 C.F.R. § 3.816(c)(1)-(3). Certain additional exceptions are set forth that are not pertinent to this appeal. In the present appeal, the Veteran's claim, filed at the RO on September 25, 2003, was pending before VA between May 3, 1989, and August 31, 2010, the effective date of the applicable liberalizing law. As such, the provisions of 38 C.F.R. § 3.816 apply. If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(2).

Here, the VA treatment records associated with the claims file indicate that the Veteran presented for treatment on July 2, 2001, and noted a history of coronary artery bypass grafting (CBAG) for coronary artery disease in 1993. Such records were associated with the claims file on September 17, 2003. The Veteran filed a claim for service connection at the RO for coronary artery disease on September 25, 2003. The proper effective date for coronary artery disease, considering the Veteran's status as a Nehmer class member, is thus September 25, 2003, the later of two dates; the date the claim was received by VA, September 25, 2003, and the date the disability arose, 1993. 38 C.F.R. § 3.816(c)(2). The RO assigned an effective date of September 17, 2003, having no monetary benefit as such was only eight days prior to September 25, 2003, and payments began October 1, 2003. 38 C.F.R. §§ 3.31, 3.401(b). The Board will not disturb such. 

The Board does not dispute that the Veteran had coronary artery disease in the years preceding his July 2, 2001 VA treatment, and preceding September 17, 2003, the effective date assigned by the RO. However, the regulations cited herein govern effective dates and do not provide for an effective date prior to the date of the Veteran's claim for service connection for coronary artery disease. There is no evidence that the Veteran filed a formal or informal claim for coronary artery disease at any time prior to September 25, 2003. VA regulations provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). While he filed a claim for service connection for diabetes mellitus on September 16, 2003, such did not include an assertion that he was entitled to service connection for coronary artery disease, and subsequent VA examination in October 2003 revealed that coronary artery disease was not a complication of diabetes mellitus. The Board is not required to conjure up issues that were not raised by an appellant. See Brannon v. West, 12 Vet. App. 32 (1998). The Board notes that even if the September 16, 2003, claim had included an assertion of entitlement to service connection for coronary artery disease and an effective date for the same was assigned accordingly, as it was filed with the RO only ten days prior to the September 25, 2003, claim, payments would begin as of October 1, 2003, and there would be no monetary benefit due the Veteran. 38 C.F.R. §§ 3.31, 3.401(b).

As the preponderance of the evidence is against the claim of entitlement to an effective date earlier than September 17, 2003, for the grant of service connection for coronary artery disease, status-post aortic coronary bypass, secondary to herbicide exposure, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than September 17, 2003, for the grant of service connection for coronary artery disease, status-post aortic coronary bypass, secondary to herbicide exposure, is denied.




____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


